                           UNITED STATES DISTRICT COURT 
                           NORTHERN DISTRICT OF CALIFORNIA



 TSI USA LLC,                                            CASE No C 4:17-cv-03536-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
 UBER TECHNOLOGIES, INC.
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process: 
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                   Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
   Mediation (ADR L.R. 6)                                         early settlement conference with a Magistrate
   Private ADR (specify process and provider)                     Judge, you must file a Notice of Need for
                                                                   ADR Phone Conference. Do not use this
                                                                   form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5.

The parties agree to hold the ADR session by: 
   the presumptive deadline (90 days from the date of the order referring the case to ADR,
    unless otherwise ordered. ) 
   other requested deadline: March 15, 2019

 Date: 12/19/2018                                        /s/ Steven Shebar, Shebar Law Firm
                                                          Attorney for Plaintiff
 Date: 12/19/2018                                        /s/ Brian C. Rocca, Morgan Lewis LLP*
                                                         Attorney for Defendant
                                                   * Brian C. Rocca obtained the consent of Steve Shebar prior to filing.
     X IT IS SO ORDERED
     
      IT IS SO ORDERED WITH MODIFICATIONS:



     Date: 12/20/2018
                                                             U.S. DISTRICT/MAGISTRATE
                                                                  DIS
                                                                   I TRICT/MAGISTRATE JUDGE
                                                                                      JUD
                                                                                       UDGE
                                                                                       UD

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
